Citation Nr: 1132497	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-21 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral lower extremity condition, to include as due to service connection posttraumatic stress disorder (PTSD) with major depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to April 1967, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Huntington RO.  A transcript of the hearing is in the claims file.

In December 2009, the Board remanded the issue on appeal for additional development. 

In September 2010, the Veteran stated that he desired to file a service connection claim for ischemic heart disease to include as due to herbicide exposure.  The issue of service connection for ischemic heart disease, to include as due to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's December 2009 remand requested a medical opinion that included a discussion of the Veteran's reported in-service parachute jumps with heavy equipment and whether service connected PTSD or non-service connected psoriasis caused or aggravated the claimed bilateral leg condition.  The Veteran was afforded a March 2010 VA examination.  However, in forming his negative medical opinion, the examiner did not address the Veteran's reports of multiple parachute jumps and whether service connected PTSD or non-service connected psoriasis caused or aggravated the claimed bilateral lower extremity condition in any way.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The issue is remanded to obtain an additional VA medical opinion that addresses the Veteran's reports of strenuous activity from numerous parachute jumps with heavy equipment and whether service connected PTSD or non-service connected psoriasis caused or aggravated the claimed bilateral lower extremity condition in any way.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner conducting the March 2010 VA examination for an opinion.  If he is unavailable, contact an appropriately qualified healthcare provider.  The claims folder and a copy of this remand must be available for review.  The examiner must indicate receipt and review in any report generated.  

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral lower leg condition is related to his military service in any way, to include whether it has been caused by or aggravated by his service connected PTSD or non-service connected psoriasis.  Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's medical history and his assertions, including the effect of jumping out of helicopters with heavy equipment packs.  

2. Once the above action has been completed, readjudicate the claim and issue a supplemental statement of the case. Then afford the Veteran the opportunity to respond, before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


